ON MOTION FOR REHEARING
CHADICK, Justice (Retired).
The Sadlers’ motion for rehearing requires additional discussion. This may be done conveniently by slight revision of the original opinion which, as revised, will be substituted for the original, and with the further comment made responsive directly to the motion for rehearing. The Sadlers assert the original opinion is grounded upon twenty specific errors, and suggest as an alternative to an unfavorable disposition of their motion that "... the matter be remanded to the trial court for the limited purpose of determining the true facts as to the agreement to submit the case to the court on stipulations, without the aid of a jury, — ” Their argument supporting the specific grounds proceeds upon three theories:
(1) That the argument upon which the waiver of jury trial is premised was memorialized in Tex.R.Civ.P. 296 findings of fact *375and conclusions of law and the judgment on file.
(2) That the presiding judge conducting the trial may be a witness and give probative evidence in the case.
(3) Under the terms of Tex.R.Civ.P. 372(f) the trial judge’s recitals of facts in question are unexcepted to qualifications to a bill of exception and must be taken as true.
The second contention will be first examined. As shown by an extract from the record in the original opinion, the presiding judge, in the course of the trial, recited certain facts and circumstances into the record. These facts are not in the record other than as stated in the judge’s recital. The Sadlers’ contention is that the presiding judge may be a witness in the case, and can and did give probative testimony by the recitals. Bearing upon the issue is Tex.R. Evid. 605, effective September 1, 1983, which provides that the judge presiding at the trial may not testify in that trial as a witness and that no objection need be made in order to preserve the point. And instructive to some extent is Great Liberty Life Insurance Company v. Flint, 336 S.W.2d 434 (Tex.Civ.App. — Fort Worth 1960, no writ).
At one stage of the Great Liberty Life case, the presiding judge was hearing evidence upon a motion for new trial. When direct testimony was finished, the judge stated: “Let the record show the Court did not talk to anybody on that date about the case.” On appeal, the reviewing court refused to consider the presiding judge’s statement as testimony in the case. The probable legal basis of the decision might be inferred from the authorities cited by the court, but the authorities are so circumvented by other reasons given for the conclusion reached that the true basis is in doubt. Nevertheless, the case is illustrative of the hesitancy of the courts to allow a presiding judge to inject himself into a case as a witness.
A fair construction of the entire record in the present case is that the presiding judge was merely marshalling facts he recalled and not assuming a role as a fact witness or fact finder at that point. The presiding judge was not called as a witness by either party. The presumption is that a presiding judge would not intentionally become a witness in a case in violation of Tex.R.Evid. 605. There is nothing in the record to indicate the judge was testifying except that in marshalling the facts the judge mentioned factual incidents that are not shown by the record. The solution to the problem of the judge’s statement in the original opinion rested upon the simple marshalling construction and the conclusion that the judge’s statement did not constitute findings of fact or the basis for findings of fact.
However, if the construction of the record and the foregoing views are not tenable, the same result is reached by consideration of Tex.R.Evid. 605. That rule says a presiding judge at a trial may not testify as a witness. The rule is clear, and there remains only the narrower question of the impact of the rule on the contention that the presiding judge in the case may and did give probative testimony. The federal counterpart of Tex.R.Evid. 605 is Fed. R.Evid. 605, effective January 2, 1975, thus antedating the Texas rule by several years. The Federal rule is identical in wording with the Texas rule. The Notes of the Federal Advisory Committee on Proposed Rules describes Fed.R.Evid. 605 as a broad rule of incompetency. The notes in part say:
The solution here presented is a broad rule of incompetency, rather than such alternatives as ineompetency only as to material matters, leaving the matter to the discretion of the judge, or recognizing no incompetency. The choice is the result of inability to evolve satisfactory answers to questions which arise when the judge abandons the bench for the witness stand. Who rules on objections? Who compels him to answer? Can he rule impartially on the weight and admissibility of his own testimony? Can he be impeached or cross-examined effectively? Can he, in a jury trial, avoid conferring *376his seal of approval on one side in the eyes of the jury? Can he, in a bench trial, avoid an involvement destructive of impartiality?
Adopting Fed.R.Evid. 605 word for word implies the Supreme Court of Texas intended that Tex.R.Evid. 605 be, like the federal, a broad rule of incompetency.
The Supreme Court of Texas, as rule maker, has determined that, on balance, testimony of the presiding judge in a case will not contribute to a just determination of issues in the case. If a presiding judge does, despite the rule, testify to admissible facts, is the presiding judge’s testimony to be considered as probative evidence by a reviewing court? 2 The conclusion is reached that such testimony may not be considered. The basis for this conclusion goes beyond reluctance to legitimize the product of an illegitimate act, or under the circumstances shown, to treat the testimony as “the fruit of the poisoned tree.” Disregard of the testimony is justified upon the grounds that it nullifies an involvement in the case by the judge that is destructive of impartiality and enforces the policy underlying the rule.
As a trier of the facts, the presiding judge who testifies must consider and pass upon his volunteered testimony and credibility in determining the facts proved. The rule relieves the judge of such onerous duty. If testifying so impinges upon impartial justice as to be prohibited, logically, the judge’s testimony will have the same effect and should be prohibited. The intent of the prohibition is to keep the testimony from the prohibited source out of the record. The conclusion is inescapable that maintenance of impartiality requires a reviewing court to disregard the presiding judge’s statement in question.
The Sadlers’ contention that the presiding judge’s statement constituted an unexcepted to qualification of a bill of exception under the terms of the provisions of Tex.R.Civ.P. 372(e) that “[wjhere the ruling or other action of the court appears otherwise of record, no bill shall be necessary to reserve an exception thereto, .... ” It will be assumed that the statement constituted a qualification to a bill of exception. The qualification consists of the testimony of the presiding judge heretofore discussed. The conclusion has been reached that such testimony will not be considered for any purpose. Discussion of other aspects of this question seems unnecessary.
In discussion of the Sadler’s first contention, Tex.R.Civ.P. 11 must be briefly analyzed. The language of the rule is:
No agreement between attorneys or parties touching any suit pending will be enforced unless it be in writing, signed and filed with the papers as part of the record, or unless it be made in open court and entered of record.
Two classes of agreements are specified. No contention is made that a written agreement to withdraw the case from the jury’s consideration was made, signed and entered. The second class of agreement has two requirements, and to be applicable the agreement must be (1) shown to have been made in open court and (2) entered of record.
The findings of fact that are said to be memorialized are quoted in the original opinion, and the statement in the judgment claimed as a memorial of the agreement is:
[T]he cause having been withdrawn from the jury puruant (sic) to the agreement of all parties, and a jury having been waived, and the parties having entered into a written stipulation of facts, all matters of fact and things in controversy were submitted to the Court.
Neither the judgment nor findings state the agreement or waiver was made in open court. The remainder of the record shows that they were not so made. No agree*377ment having been made in open court, no agreement could properly be entered or memorialized of record. Reference to an agreement contained in the judgment or findings of fact is another instance of bootstrapping as mentioned in the original opinion, and has no foundation in an open court agreement.
The City of Houston, as defendant in a case on trial in a district court, moved for summary judgment on three grounds. The order disposing of the motion recited that in open court each of the parties withdrew certain pleadings, and the city confined its motion to a single designated ground. Judgment was entered. The case reached the Supreme Court as City of Houston v. Clear Creek Basin Authority, 589 S.W.2d 671 (Tex.1979). The City of Houston contended that the recitations in the judgment satisfied the requirement of Tex.R.Civ.P. 11. The Supreme Court agreed, saying:
We agree that the parties in open court should be able to narrow the issues presented to the trial court provided the agreement is reduced to writing, signed, and filed with papers or “entered of record.” If a party represents to the court that he waives a ground or objection that he has previously asserted in a written motion or response and agrees that a certain issue is the only issue before the court, rule 11 is satisfied if the oral waiver or agreement made in open court is described in the judgment or an order of the court. (Emphasis added.)
In the present case, the statement of facts or other court record does not show, nor does the judgment or findings of fact recite an open court waiver of jury trial or open court agreement for the trial judge to determine factual issues made. On the contrary, the statement of facts and other records of the court are completely silent as to such an agreement. The Sadlers’ contention in this respect is overruled.
Duvall has filed a motion for rehearing confined to the request that this Court pass upon questions not reached in the original opinion. The opinion will not be extended to do so as these, as well as other issues raised by the Sadlers, are not of sufficient merit to justify additional comment.
The motions for rehearing of both parties are respectfully overruled.

. This appears to be a question not heretofore considered by either the state or federal courts. No case considering this question, state or federal, has been cited by the parties or found by court research. There is literature and comment in law review and other publications of a general nature referenced in connection with both the state and federal rules in Fed.R.Evid. 605 and Texas Rules of Evidence Handbook, 20 Hous.L.Rev. 1 (1983).